On May 11, 2010, movant, Ohio State Bar Association, filed a motion for an order to show cause why respondent should not be found in contempt for failure to comply with the subpoena duces tecum issued by the Board on the Unauthorized Practice of Law. This court ordered respondent, Andrea L. West, to appear before the court on August 10, 2010. Respondent did not appear as ordered. On August 26, 2010, respondent was found in contempt and ordered to comply with the board’s subpoena duces tecum on or before September 7, 2010. It was further ordered that if respondent did not comply with the board’s subpoena duces tecum, a warrant for respondent’s arrest would be issued, and she would be incarcerated for period of 5 days.
Respondent did not comply with the subpoena duces tecum as ordered. Accordingly,
It is ordered by the court that Andrea L. West shall serve 5 days in jail and that a warrant be issued for her arrest to the sheriff of Franklin County and to the sheriffs of such other counties as the contemnor may frequent.
It is further ordered, sua sponte, that the Clerk of the Supreme Court of Ohio is authorized to release to the appropriate law enforcement officials any information concerning respondent that is otherwise confidential for the purpose of facilitating execution of the warrant issued for the arrest of respondent.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings. All documents are subject to Rules 44 through 47 of the Rules of Superintendence for the Courts of Ohio, which govern access to court records.
It is further ordered, sua sponte, that service shall be deemed made on respondent by sending this order and all other orders in this case to respondent’s last known address.